Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices
  140514-5(121)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 140514-5
  v                                                                 COA: 276423; 276904
                                                                    Wayne CC: 06-008941-01
  ARTHUR RONALD HAILEY, III,                                                  06-008939-01
             Defendant-Appellant.
  ______________________________________


         On order of the Chief Justice, a motion by plaintiff-appellee for extension to
  November 12, 2010 of the time for filing their brief on appeal is considered and it is
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
                                                                               Clerk